JATOI V. WMFINANCIAL SERVS.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-049-CV





DRS. ALIMADAD JATOI AND 					      APPELLANTS

ALCINA JATOI	

V.



WM FINANCIAL SERVICES, INC. 						APPELLEES

AND RICHARD L. GOINS	



------------



FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Doctors Alimadad Jatoi and Alcina Jatoi are attempting to appeal the trial court’s order confirming an arbitration award for WM Financial Services, Inc. and Richard L. Goins.  The trial court signed its order on October 24, 2005, and appellants filed a motion for new trial on November 23, 2005; therefore, their notice of appeal was due January 23, 2006.
(footnote: 2)  Appellants did not file their notice of appeal until February 13, 2006.  Consequently, we lack jurisdiction over the appeal.
(footnote: 3)
	We informed appellants by letter of our concern that we lack jurisdiction over their appeal.  In their response, appellants contend that their appeal is timely because they filed their notice of appeal within thirty days of January 13, 2006, the date the trial court overruled their motion for new trial.  
But a motion for new trial does not extend the deadline for filing a notice of appeal unless the trial court modifies, corrects, or reforms its judgment as a result of the motion.
(footnote: 4) In this case, the trial court did not modify, correct, or reform its order, but simply denied appellants’ motion for new trial.  Accordingly, appellants’ filing of their notice of appeal on February 13 did not vest this court with jurisdiction over their appeal.
(footnote: 5)  We dismiss the appeal for want of jurisdiction.
(footnote: 6)


PER CURIAM

PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED:  March 23, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.1(a).


3:See
 
Tex. R. App. P.
 25.1(a)-(b).


4:See
 
Tex. R. Civ. P.
 329b(h); 
Tex. R. App. P.
 4.3; 
Lane Bank Equip. Co. v. Smith S. Equip., Inc.,
 10 S.W.3d 308, 313 (Tex. 2000).


5:See
 
Tex. R. App. P.
 25.1(b), 26.1(a).


6:Tex. R. App. P.
 42.3(a).